

117 HCON 49 IH: Censuring and condemning President Joseph R. Biden.
U.S. House of Representatives
2021-08-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 49IN THE HOUSE OF REPRESENTATIVESAugust 27, 2021Mr. Van Drew (for himself, Mr. Banks, Mr. Posey, Mr. Gimenez, Mr. Rice of South Carolina, Mr. Crenshaw, Mrs. Miller-Meeks, Mr. Rouzer, Mr. Smith of New Jersey, Mrs. McClain, Mr. Crawford, Mr. Mann, and Mr. Moore of Alabama) submitted the following concurrent resolution; which was referred to the Committee on the JudiciaryCONCURRENT RESOLUTIONCensuring and condemning President Joseph R. Biden.Whereas it is the responsibility of the President, in his capacity as Commander in Chief, to ensure the national security of the United States of America and its citizens, at home and abroad;Whereas the Taliban, a fundamentalist Islamic group, controlled Afghanistan from 1996 to 2001, over which period it established Sharia law and provided safe harbor to members of the al-Qaida terrorist organization, who used Afghanistan as a base of operations to plan the September 11, 2001, attack on the United States, which resulted in the death of over 3,000 Americans;Whereas the Biden administration had sufficient warning that the withdrawal of United States forces from Afghanistan could precipitate Taliban control of Afghanistan, according to—(1)a State Department document signed on July 13, 2021, by 23 staff members of the United States embassy in Afghanistan, warning the Biden administration of the potential collapse of the Afghan capital of Kabul soon after the President’s withdrawal deadline; and(2)comments from the Chairman of the House Permanent Select Committee on Intelligence made on August 23, 2021, following a classified briefing, stating that there were any number of warnings that the Taliban might take over, and some that included a potential of a very rapid takeover.;Whereas despite sufficient warning, the Biden administration proceeded with a haphazard military withdrawal that directly resulted in the Taliban regaining full control of Afghanistan in only 9 days, beginning with the initial seizure of the province of Nimroz on August 6, 2021, and concluding with the capture of the Afghan capital of Kabul on August 15, 2021;Whereas through the course and nature of the withdrawal of United States military forces from Afghanistan, and the resulting rapid takeover of Afghanistan by the Taliban, the Biden administration has compromised the physical security of tens of thousands of United States military personnel, United States Government operatives, United States civilians, Afghan allies, other international allies, and billions of dollars of advanced United States military equipment;Whereas, on August 26, 2021, the terrorist organization ISIS–K executed a series of suicide bombing attacks against United States military forces conducting emergency evacuation operations at the Kabul airport, which attacks resulted in the deaths of 13 United States service members, the injury of an additional 18 United States service members, and the deaths of 60 Afghans, including children; Whereas these events have substantively diminished the national security of the United States of America and its citizens, both at home and abroad;Whereas these events have likewise substantively diminished the international reputation of the United States, which further limits the United States ability to ensure its national security; andWhereas the aforementioned executive military decisions and resulting consequences constitute a failure to meet acceptable standards of behavior relating to the national security responsibilities of the Commander in Chief, and it is the responsibility of the Congress to reprimand such failure through censure: Now, therefore, be itThat Congress does hereby condemn and censure President Joseph R. Biden for the decision to execute a haphazard military withdrawal from Afghanistan, despite sufficient warning as to the probable and deleterious consequences that this decision would have on the national security of the United States and its citizens, which decision constitutes a failure to meet acceptable standards of behavior relating to the national security responsibilities of the Commander in Chief.